Title: From George Washington to Jonathan Trumbull, Sr., 27 June 1780
From: Washington, George
To: Trumbull, Jonathan Sr.



Dear Sir,
Head Quarters Ramapaugh [N.J.] June 27th 1780

By a letter from Your Excellency to Major General Howe, which he communicated to me, it appeared, that you were ordering a body of two thousand Militia to his assistance. This measure at the time was a very eligible one; but as, by the removal of our stores most exposed, we have had it in our power to detach a reinforcement of Continental Troops to West Point, and to remove the rest of the army to this place, I consider that important Post as now in a state of sufficient security to enable us to dispense with the immediate services of the Militia—The calling them forth will be peculiarly inconvenent at this time, both because it will impede our preparations and injure agriculture. The completing the Continental Battalions, by an instant draft, to their full establishment, is the pivot on which the intended cooperation absolutely turns. Without this We can undertake nothing offensive; for which reason I am willing to submit to all the embarrassments arising from the present weakness of the army, rather than retard that essential measure by employing the militia. I therefore advise that the body of Militia (now probably on the march) may return home and only be held in readiness—The Enemy continue to menace us.
I can omit no occasion of repeating my earnest entreaties to Your Excellency to use all your influence to forward the measures recommended by the committee of cooperation. I assure you with the greatest sincerity, and truth, that nothing short of them will answer our purpose and that I am fully persuaded, from a general view of European and American affairs, the fate of our cause depends on the exertions of this campaign. The sparing system has been too long tried, till it has brought us to a crisis little less than desperate, and if the opportunity now before us be neglected, I believe it will be too late to retrieve our affairs—These are ideas, that I may safely trust to your judgment, though I know they would be slighted by those indolent and narrow politicans, who, except at the moment of some signal misfortune, are continually crying—all is well; and who to save a little present expence and avoid some temporary inconvenience (with no ill designs in the main), would protract the War and risk the perdition of our liberties. As I always speak to Your Excellency in the confidence of friendship I shall not scruple to confess that the prevailing politics, for a considerable time past, have filled me with inexpressible anxiety and apprehension, and have uniformly appeared to me to threaten the subversion of our independence. I hope a period to them is now arrived & that a change of measures will save us from ruin.
I beg Your Excellency to accept my warmest acknowledgements for

your exertions in support of West Point. With perfect respect & esteem I have the honor to be Your Excellency’s Most Obet & hum. Servt

Go: Washington

